Exhibit 10.2

 

 

December 10, 2015

 

Steve Filton

Senior Vice President & CFO

UHS of Delaware, Inc.

367 South Gulph Road

King of Prussia, PA 19406

 

 

Dear Steve;

 

The Board of Trustees of Universal Health Realty Income Trust, at today’s
meeting, authorized the renewal of the current Advisory Agreement between
Universal Health Realty Income Trust and UHS of Delaware, Inc. (“Agreement”)
upon the same terms and conditions.

 

This letter constitutes Universal Health Realty Income Trust’s offer to renew
the Agreement, through December 31, 2016, upon the same terms and
conditions.  Please acknowledge UHS of Delaware’s acceptance of this offer by
signing in the space provided below and returning one copy of this letter to
me.  Thank you.

 

 

Sincerely,

 

 

 

/s/ Cheryl K. Ramagano

Cheryl K. Ramagano

Vice President and Treasurer

 

Agreed and Accepted:

 

UHS OF DELAWARE, INC.

 

 

By: /s/ Steve Filton

Steve Filton

Senior Vice President and CFO

 

 

CC:Charles Boyle